ACCEPTED
                                                                                            04-15-00338-CV
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                       8/10/2015 3:49:15 PM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK

                                     No. 04-15-00338-CV
   _______________________________________________________________________
                                                                      FILED IN
                         In the Fourth Court of Appeals   4th COURT OF APPEALS
                                                           SAN ANTONIO, TEXAS
                               San Antonio, Texas
                                                          08/10/15 3:49:15 PM
          ________________________________________________________
                                                            KEITH E. HOTTLE
                                                                        Clerk
                                 Arthur Butcher,

                                          Appellant,

                                City of San Antonio, Acting By and Through Its Agent
                                 City Public Service Board d/b/a CPS Energy,

                                        Appellee,
               ______________________________________________

                    Appeal from the 408th Judicial District Court
                               Bear County, Texas
                _____________________________________________

 APPELLANT’S LATE FILED RESPONSE TO JULY 21, 2015 SHOW CAUSE ORDER
    ON MOTION FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL
       ___________________________________________________________

                                            Samuel C. Beale
                                            State Bar No. 01952380
                                            5821 Southwest Freeway, Suite 416
                                            Houston, Texas 77057-7526
                                            (281) 664-6400
                                            (281) 664-6423 (facsimile)

                                            ATTORNEY FOR ARTHUR BUTCHER




APPELLANT’S MOT FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL                    Page 1
                                      No.
    _______________________________________________________________________

                             In the Fourth Court of Appeals
                                   San Antonio, Texas
              ________________________________________________________

                                          Arthur Butcher,

                                                     Appellant,

                                         City of San Antonio, Acting By and Through Its Agent
                                          City Public Service Board d/b/a CPS Energy,

                                                     Appellee,


               Appellant’s Late Filed Response to July 21, 2015 Show Cause Order On

                         Motion For Extension of Time to File Notice of Appeal

       Appellant Arthur Butcher, pursuant to TRAP 26.1 files this late response to the Court’s

July 21, 2015 Show Cause Order to show why Appellant did not file a Motion for Extension of

Time to File Notice of Appeal and respectfully shows the court the following:


1. Plaintiff’s Counsel has received four separate notices from this Court in this case from July 1

through July 21, 2015.


2. Plaintiff’s Counsel left his office on the afternoon of July 20, 2015 to travel to Plains, Texas

(on the New Mexico border) for a July 21, 2015 pre-trial court appearance in the 121st District

Court and was without internet connection from the end of the business day July 20, 2015 until

APPELLANT’S MOT FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL                                Page 2
July 22, 2015. This counsel read the Court’s July 20, 2015 notice in this case and believed that it

had read all notices received in July 21, 2015; but, mistakenly, this counsel never read the July

21, 2015 notice until reviewing the Butcher case file on today, August 10, 2015. Please excuse

this late response.


3. The Court in its July 21, 2015 Show Cause Order is in error when it states that Appellant

failed to file a Motion to Extend Time to File Appeal (see Show Cause Order dated July 21,

2015).


4. On June 2, 2015, Appellant filed his Motion to Extend Time to File Notice of Appeal in

electronic filing Envelope Number 5515777 (see Copy of ProDoceFiling 2 Filing Details

attached as Exhibit A). For your convenience a copy of the Motion is attached as Exhibit B.


5. Further, on June 3, 2015, this Court accepted Appellant’s Motion to Extend Time to File

Notice of Appeal (see this Court Clerk’s Filing Acceptance attached as Exhibit C).


     THEREFORE, Appellant prays that the Court will recognize its error and withdraw is

Show Cause Order dated July 21, 2015 in this case.


                                      Respectfully submitted,


                                      /S/     Samuel C. Beale__
                                        SAMUEL C. BEALE
                                        ATTORNEY FOR APPPELLANT
                                       ARTHUR BUTCHER
                                       5821 SOUTHWEST FREEWAY, # 416
                                       HOUSTON, TEXAS 77057
                                      TEL: (713) 333-0505
                                       FAX: (281) 664-6423
                                       SBN: O1952380



APPELLANT’S MOT FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL                              Page 3
                         CERTIFICATE OF SERVICE

     0n August 10, 2015 a copy of the attached Appellant’s Late Filed Response to Show Cause
Order July 21, 2015 was served on Respondent’s Attorney of record by electronic filing notice to
wit:

       Christine Reinhard
       Attorney for Appellee
       17806 IH West, Suite 400
       San Antonio, Texas 78257




                                     /S/       Samuel C. Beale__
                                           Samuel C. Beale




APPELLANT’S MOT FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL                           Page 4